DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because they recite an abstract idea without significant more.
101 Analysis – Step 1
Claims 19-20 recite a series of step, therefore claims 19-20 are a method/process which is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 19 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 19 recites:
A method of configuring an electronic power steering system for a vehicle, comprising:
determining a steering rack center point indicating a center of a steering rack between opposite maximum steering angles;
determining a vehicle center zero point; and
storing the vehicle center zero point in response to determining that the vehicle center zero point is within a threshold of the steering rack center point.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity/ in the human mind. That is, nothing in the claim elements preclude the steps from practically being performed as human activity/ in the mind. For example, “determining…” and “storing…” encompass a human determining and memorizing a center point of a steering rack. Thus, the claims recite at least one abstract idea. 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method of configuring an electronic power steering system for a vehicle, comprising:
determining a steering rack center point indicating a center of a steering rack between opposite maximum steering angles;
determining a vehicle center zero point; and
storing the vehicle center zero point in response to determining that the vehicle center zero point is within a threshold of the steering rack center point.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using no additional limitations to perform determining and memorizing a center point of a steering rack, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a general processor to perform the process (MPEP § 2106.05).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular process for determining and memorizing a center point of a steering rack, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 19 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, no additional element included to perform determining and memorizing a center point of a steering rack amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions cannot provide an inventive concept. Hence, the claim is not patent eligible.
Therefore, claim 19 is ineligible under 35 USC §101.
Claim 20 is rejected as being a dependent claim of previously rejected claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 8, 10-11, 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PREGNIARD et al. (US 20170008556, hereinafter PREGNIARD) in view of Amirpour et al. (US 20130226394, hereinafter Amirpour).
Regarding claims 1, 10 and 19, PREGNIARD teaches a steering system for a vehicle, a vehicle and a method of configuring an electronic power steering system for a vehicle, comprising:
a steering rack (See at least PREGNIARD: Fig. 1);
an electronic power steering (EPS) system including: 
an actuator that assists movement of the steering rack 
a torque sensor;
an angle sensor (See at least PREGNIARD: Fig. 1; Para. 0011); and
an EPS system controller configured to: 
determine a steering rack center point indicating a center of the steering rack between opposite maximum steering angles (See at least PREGNIARD: Para. 0068); 
determine a vehicle center zero point (See at least PREGNIARD: Para. 0068); and…
Yet, PREGNIARD does not explicitly teach:
…store the vehicle center zero point in response to determining that the vehicle center zero point is within a threshold of the steering rack center point. 
However, in the same field of endeavor, Amirpour teaches:
…store the vehicle center zero point in response to determining that the vehicle center zero point is within a threshold of the steering rack center point (See at least Amirpour: Para. 0041).
It would have been obvious to one of ordinary skill in the art to include in a steering system for a vehicle, a vehicle and a method of configuring an electronic power steering system for a vehicle of PREGNIARD with storing satisfactory data as taught by Amirpour since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide satisfactory data storage.

Regarding claims 2 and 11, PREGNIARD in combination with Amirpour teaches the steering system and the vehicle of claims 1 and 10. PREGNIARD further teaches:
wherein the EPS system controller is configured to determine the steering rack center point by: 
measuring, by the angle sensor, a left steering rack end; 
measuring, by the angle sensor, a right steering rack end; and 
calculating the steering rack center point as a mid-point between the left steering rack end and the right steering rack end (See at least PREGNIARD: Para. 0068).
	
Regarding claims 5 and 14, PREGNIARD in combination with Amirpour teaches the steering system and the vehicle of claims 1 and 10. 
Although PREGNIARD already teaches center point of steering rack, PREGNIARD does not explicitly teach:
wherein the EPS system controller is further configured to receive an automatic rack centering command from an external device, wherein the EPS system controller determines the steering rack center point in response to the automatic rack centering command.
However, in the same field of endeavor, Amirpour teaches:
wherein the EPS system controller is further configured to receive an automatic rack centering command from an external device, wherein the EPS system controller determines the steering rack center point in response to the automatic rack centering command (See at least Amirpour: Fig. 1).
It would have been obvious to one of ordinary skill in the art to include in the steering system for a vehicle, the vehicle of PREGNIARD with external device configuration as taught by Amirpour since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide configuration function.

Regarding claims 6 and 15, PREGNIARD in combination with Amirpour teaches the steering system and the vehicle of claims 1 and 10. PREGNIARD further teaches:
wherein the EPS system controller is configured to drive the actuator to move the steering rack to a left rack end and a right rack end in response to the automatic rack centering command (See at least PREGNIARD: Para. 0011, 0068), and …
Yet, PREGNIARD does not explicitly teach:
wherein the EPS system controller is configured to store a measurements of the angle sensor at the left rack end and the right rack end to calculate the steering rack center point.
However, in the same field of endeavor, Amirpour teaches:
wherein the EPS system controller is configured to store a measurements of the angle sensor at the left rack end and the right rack end to calculate the steering rack center point (See at least Amirpour: Para. 0041).
It would have been obvious to one of ordinary skill in the art to include in the steering system and the vehicle of PREGNIARD with storing data as taught by Amirpour since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide data storage.

Regarding claims 8 and 17, PREGNIARD in combination with Amirpour teaches the steering system and the vehicle of claims 6 and 10. Amirpour further teaches:
wherein the EPS system controller is configured to provide an indication signal to a meter that provides a visual indication of a configuration status to an operator of the vehicle (See at least Amirpour: Fig. 1; Para. 0019, 0036).
It would have been obvious to one of ordinary skill in the art to include in the steering system and the vehicle of PREGNIARD with visual indication as taught by Amirpour since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide notification function.

Claims 3, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PREGNIARD in view of Amirpour, as applied to claims 1, 10 and 19 above, and further in view of O'Dea et al. (US 20210214005, hereinafter O'Dea).
Regarding claims 3, 12 and 20, PREGNIARD in combination with Amirpour teaches the steering system, the vehicle and the method of claims 1, 10 and 19.
Yet, PREGNIARD in combination with Amirpour does not explicitly teach:
wherein the EPS system controller is configured to determine the vehicle center zero point by allowing the steering rack to travel to a vehicle kinematic center position in response to self-aligning torque while the vehicle is traveling straight at a substantially constant speed.
However, in the same field of endeavor, O'Dea teaches:
wherein the EPS system controller is configured to determine the vehicle center zero point by allowing the steering rack to travel to a vehicle kinematic center position in response to self-aligning torque while the vehicle is traveling straight at a substantially constant speed (See at least O'Dea: Para. 0046).
It would have been obvious to one of ordinary skill in the art to include in the steering system, the vehicle and the method of PREGNIARD in combination with Amirpour with traveling straight with constant speed as taught by O'Dea since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide accurate measurement.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PREGNIARD in view of Amirpour, as applied to claims 1 and 10 above, and further in view of NIWA (US 20220258795, hereinafter NIWA).
Regarding claims 4 and 13, PREGNIARD in combination with Amirpour teaches the steering system and the vehicle of claims 1 and 10.
Yet, PREGNIARD in combination with Amirpour does not explicitly teach:
wherein the EPS system controller is further configured to perform a return to center operation that exerts torque on the steering rack toward the vehicle center zero point.
However, in the same field of endeavor, NIWA teaches:
wherein the EPS system controller is further configured to perform a return to center operation that exerts torque on the steering rack toward the vehicle center zero point (See at least NIWA: Para. 0053).
It would have been obvious to one of ordinary skill in the art to include in the steering system and the vehicle of PREGNIARD in combination with Amirpour with return to center point as taught by NIWA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will configure and test center point.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PREGNIARD in view of Amirpour, as applied to claims 1 and 10 above, and further in view of KIM (US 20220258795, hereinafter KIM).
Regarding claims 9 and 18, PREGNIARD in combination with Amirpour teaches the steering system and the vehicle of claims 1 and 10.
Yet, PREGNIARD in combination with Amirpour does not explicitly teach:
wherein the threshold is less than 2 degrees.
However, in the same field of endeavor, NIWA teaches:
wherein the threshold is less than 2 degrees (See at least KIM: Para. 0038).
It would have been obvious to one of ordinary skill in the art to include in the steering system and the vehicle of PREGNIARD in combination with Amirpour with threshold as taught by KIM since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide satisfactory measurement.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7 and 16 disclose “measure first and second, left and right, rack end positions while the steering rack is moved through a full range of motion twice; calculate first and second travel angles based on the respective first and second, left and right, rack end positions; calculate the steering rack center point based on an average of the first and second travel angles; and record a measured vehicle center after traveling straight at a constant speed with no input torque if the measured vehicle center is within the threshold of the steering rack center point”.
In regards to claims 7 and 16, PREGNIARD taken either individually or in combination with Amirpour and/ or O'Dea fails to teach or render obvious an apparatus for disclosing: “measure first and second, left and right, rack end positions while the steering rack is moved through a full range of motion twice; calculate first and second travel angles based on the respective first and second, left and right, rack end positions; calculate the steering rack center point based on an average of the first and second travel angles; and record a measured vehicle center after traveling straight at a constant speed with no input torque if the measured vehicle center is within the threshold of the steering rack center point”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663